


Exhibit 10.6(a)

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

This FIRST AMENDMENT to EMPLOYMENT AGREEMENT (this “Amendment”) is entered into
on this 10th day of June by and between Penn National Gaming, Inc., a
Pennsylvania corporation (the “Company”), and Robert S. Ippolito, an individual
residing in Pennsylvania (“Executive”).

 

WHEREAS, Executive and Company are party to that certain Employment Agreement
dated December 31, 2008 (the “Agreement”).  All defined terms used in this
Amendment, but not defined herein, shall have the meanings given to them in the
Agreement;

 

WHEREAS, the Initial Term of the Agreement will expire on June 10, 2011; and

 

WHEREAS, pursuant to Section 1.2 of the Agreement, Executive and Company desire
to renew of the Agreement on the terms and conditions set forth below.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

ARTICLE I
AMENDMENT

 

SECTION 1.1                         Renewal Term.  The Agreement is hereby
renewed and extended for a period of three (3) years from the expiration of the
Initial Term and shall therefore terminate at the close of business on June 10,
2014, unless earlier terminated in accordance with Section 3 of the Agreement.

 

SECTION 1.2                         Amendment to Exhibit A.  Exhibit A to the
Agreement shall be replaced in its entirety with Exhibit A attached hereto.

 

ARTICLE II
MISCELLANEOUS

 

SECTION 2.1                         Effect of Amendment. This Amendment shall
not constitute an amendment or modification of any provision of, or exhibit to,
the Agreement not expressly referred to in this Amendment.  Except as expressly
amended or modified in this Amendment, the provisions of the Agreement are and
remain in full force and effect.  Whenever the Agreement is referred to herein
or in any other agreement, document or instrument, such reference shall be
deemed to be to the Agreement, as amended by this Amendment, whether or not
specific reference is made to this Amendment.

 

SECTION 2.3                         Counterparts.  This Amendment may be
executed by facsimile and/or in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Amendment on of the date first above written.

 

 

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

By:

/s/ Peter M. Carlino

 

Name:

Peter M. Carlino

 

Title:

Chairman and CEO

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Robert S. Ippolito

 

Robert S. Ippolito

 

--------------------------------------------------------------------------------


 

Exhibit A

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This is a Separation Agreement and General Release (hereinafter referred to as
the “Agreement”) between                            (hereinafter referred to as
the “Employee”) and Penn National Gaming, Inc. (hereinafter referred to as the
“Employer”).  In consideration of the mutual promises and commitments made in
this Agreement, and intending to be legally bound, Employee, on the one hand,
and the Employer on the other hand, agree to the terms set forth in this
Agreement.

 

1.             Employer and Employee hereby acknowledge that [the Company
notified Employee/Employee notified the Company on
                                       that Executive’s employment pursuant to
that certain Employment Agreement executed on                           
(“Employment Agreement”) would be terminated as of [                    ].  Upon
the termination of the Employment Agreement, Employee will be subject to the
obligations and be the beneficiary of the surviving benefits, all as described
in the Employment Agreement.  Employee’s last day of work will be
                        .

 

2.             (a)          When used in this Agreement, the word “Releasees”
means the Employer and all or any of its past and present parent, subsidiary and
affiliated corporations, companies, partnerships, joint ventures and other
entities and their groups, divisions, departments and units, and their past and
present directors, trustees, officers, managers, partners, supervisors,
employees, attorneys, agents and consultants, and their predecessors, successors
and assigns.

 

(b)           When used in this Agreement, the word “Claims” means each and
every claim, complaint, cause of action, and grievance, whether known or unknown
and whether fixed or contingent, and each and every promise, assurance,
contract, representation, guarantee, warranty, right and commitment of any kind,
whether known or unknown and whether fixed or contingent.

 

3.             In consideration of the promises of the Employer set forth in
this Agreement and the Employment Agreement, and intending to be legally bound,
Employee hereby irrevocably remises, releases and forever discharges all
Releasees of and from any and all Claims that he (on behalf of either himself or
any other person or persons) ever had or now has against any and all of the
Releasees, or which he (or his heirs, executors, administrators or assigns or
any of them) hereafter can, shall or may have against any and all of the
Releasees, for or by reason of any cause, matter, thing, occurrence or event
whatsoever through the effective date of this Agreement.  Employee acknowledges
and agrees that the Claims released in this paragraph include, but are not
limited to, (a) any and all Claims based on any law, statute or constitution or
based on contract or in tort on common law, and (b) any and all Claims based on
or arising under any civil rights laws, such as any Pennsylvania employment
laws, or Title VII of the Civil Rights Act of 1964 (42 U.S.C. § 2000e et seq.),
or the Federal Age Discrimination in Employment Act (29 U.S.C. § 621 et seq.)
(hereinafter referred to as the “ADEA”), and (c) any and all Claims under any
grievance or complaint procedure of any kind, and (d) any and all Claims based
on or arising out of or related to his recruitment by, employment with, the
termination of his employment with, his performance of any services in any
capacity for, or any business transaction with, each or any of the Releasees. 
Employee also understands, that by signing this Agreement, he is waiving all
Claims against any and all of the Releasees released by this Agreement;
provided, however, that as set forth in section 7 (f) (1) (c) of the ADEA, as
added by the Older Workers Benefit Protection Act of 1990, nothing in this
Agreement constitutes or shall (i) be construed to constitute a waiver by
Employee of any rights or claims that may arise after this Agreement is executed
by Employee, or (ii) impair Employee’s right to file a charge with the U.S.
Equal Employment Opportunity Commission (“EEOC”), the National Labor Relations
Board or any state agency or to participate in an investigation or proceeding
conducted by the EEOC or any state agency. Notwithstanding the foregoing,
Employee agrees to waive Employee’s right to recover individual relief in any
charge, complaint, or lawsuit filed by Employee or anyone on Employee’s behalf.

 

Notwithstanding the foregoing, this Agreement will not release any right of
Employee (x) in his capacity as a shareholder or owner in the Company or any of
its affiliates, (y) to be indemnified for any act or omission in his capacity as
an employee, officer or director of the Company or any of its affiliates
(whether arising under contract,

 

--------------------------------------------------------------------------------


 

the governing documents of the entity, state law or otherwise), or (z) in
respect of vested benefits under the Company’s retirement or deferred
compensation plans.

 

4.             In consideration of the promises of the Employee set forth in
this Agreement and the Employment Agreement and intending to be legally bound,
Employer hereby irrevocably remises, releases and forever discharges Employee
and his heirs, successors and assigns from any and all Claims that the Employer
ever had or now has though the effective date of this Agreement. Employee
further certifies that he is not aware of any actual or attempted regulatory,
EEOC or legal violations by Employer and that his separation is not a result of
retaliation based on any legal rights or opposition to an illegal practice.

 

5.             Employee and Employer covenant and agree not to sue each other or
any of the Releasees for any Claims released by this Agreement and to waive any
recovery related to any Claims covered by this Agreement.

 

6.             Employee agrees to provide reasonable transition assistance to
Employer (including without limitation assistance on regulatory matters,
operational matters and in connection with litigation) for a period of one year
from the execution of this Agreement at no additional cost; provided, such
assistance shall not unreasonably interfere with Employee’s pursuit of gainful
employment or result in Employee not having a separation from service (as
defined in Section 409A of the Internal Revenue Code of 1986).  Any assistance
beyond this period will be provided at a mutually agreed cost.  Employee further
agrees that he will return to the Employer all property in his possession,
including, but not limited to, keys, identification cards and credit cards,
files, records, publications, address lists and documents that belong to each or
any of the Releasees.  Such documents also include, without limitation, any
documents created or made by Employee during his employment with the Employer.

 

7.             Employee agrees that, except as specifically provided in this
Agreement and the Employment Agreement, there are no compensation, benefits, or
other payments due or owed to him by each or any of the Releasees. Employee
further acknowledges that he has not experienced or reported any work-related
injury or illness.

 

8.             Except where disclosure has been made by the Company pursuant to
applicable federal or state law, rule or regulation, Employee agrees that the
terms of this Agreement are confidential and that he will not disclose or
publicize the terms of this Agreement and the amounts paid or agreed to be paid
pursuant to this Agreement to any person or entity, except to his spouse, his
attorney, his accountant, and to a government agency for the purpose of payment
or collection of taxes or application for unemployment compensation benefits. 
Employee agrees that his disclosure of the terms of this Agreement to his
spouse, his attorney and his accountant shall be conditioned upon him obtaining
agreement from them, for the benefit of the Employer, not to disclose or
publicize to any person or entity the terms of this Agreement and the amounts
paid or agreed to be paid under this Agreement. Further, Employer and Employee
agree not to make any false, misleading, defamatory or disparaging
communications about the other party (including without limitation Employer’s
products, services, partners, investors or personnel) and to refrain from taking
any action designed to harm the public perception of the other party or the
Releasees.  Employee further agrees that he has disclosed to Employer all
information, if any, in his possession, custody or control related to any legal,
compliance or regulatory obligations of Employer and any failures to meet such
obligations.

 

9.             The terms of this Agreement are not to be considered as an
admission on behalf of either party.  Neither this Agreement nor its terms shall
be admissible as evidence of any liability or wrongdoing by each or any of the
Releasees in any judicial, administrative or other proceeding now pending or
hereafter instituted by any person or entity.  The Employer is entering into
this Agreement solely for the purpose of effectuating a mutually satisfactory
separation of Employee’s employment.

 

10.           All provisions of this Agreement are severable and if any of them
is determined to be invalid or unenforceable for any reason, the remaining
provisions and portions of this Agreement shall be unaffected thereby and shall
remain in full force to the fullest extent permitted by law.

 

11.           This Agreement shall be governed by and interpreted under and in
accordance with the laws of Pennsylvania.  Any suit, claim or cause of action
arising under or related to this Agreement shall be submitted by the

 

--------------------------------------------------------------------------------


 

parties hereto to the exclusive jurisdiction of the courts of Pennsylvania or to
the federal courts located therein if they otherwise have jurisdiction.

 

12.           This Agreement constitutes a complete and final agreement between
the parties and supersedes and replaces all prior or contemporaneous agreements,
offer letters, negotiations, or discussions relating to the subject matter of
this Agreement.  With the exception of the Employment Agreement, no other
agreement shall be binding upon each or any of the Releasees, including, but not
limited to, any agreement made hereafter, unless in writing and signed by an
officer of the Employer, and only such agreement shall be binding against the
Employer.

 

13.           Employee is advised, and acknowledges that he has been advised, to
consult with an attorney before signing this Agreement.

 

14.           Employee acknowledges that he is signing this Agreement
voluntarily, with full knowledge of the nature and consequences of its terms.

 

15.           All executed copies of this Agreement and photocopies thereof
shall have the same force and effect and shall be as legally binding and
enforceable as the original.

 

16.           Employee acknowledges that he has been given up to twenty-one (21)
days within which to consider this Agreement before signing it.  Subject to
paragraph 17 below, this Agreement will become effective on the date of
Employee’s signature hereof.

 

17.           For a period of seven (7) calendar days following his signature of
this Agreement, Employee may revoke the Agreement, and the Agreement shall not
become effective or enforceable until the seven (7) day revocation period has
expired.  Employee may revoke this Agreement at any time within that seven
(7) day period, by sending a written notice of revocation to the
                                                        .  Such written notice
must be actually received by the Employer within that seven (7) day period in
order to be valid.  If a valid revocation is received within that seven (7) day
period, this Agreement shall be null and void for all purposes.  Payment of the
severance pay amount set forth in the Employment Agreement will be paid in the
manner and at the time(s) described in the Employment Agreement.

 

IN WITNESS WHEREOF, the Parties have read, understand and do voluntarily execute
this Separation Agreement and General Release which consists of four pages.

 

 

EMPLOYER

 

EMPLOYEE

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

--------------------------------------------------------------------------------
